Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-4 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,533,551. Although the claims at issue are not identical, they are not patentably distinct from each other because
Reference to Claim 1
A compressor, comprising: a casing (Claim 1 of US Patent 10,533,551); a drive motor (Claim 1 of US Patent 10,533,551) provided in the inner space of the casing; a rotating shaft (Claim 1 of US Patent 10,533,551) coupled to the driving motor; an orbiting scroll (Claim 1 of US Patent 10,533,551) comprising an orbiting plate portion coupled to the rotating shaft, and a orbiting wrap (Claim 1 of US Patent 10,533,551) extending along a circumference direction of the orbiting plate portion; a fixed scroll (Claim 1 of US Patent 10,533,551) comprising a fixed wrap provided in engagement with the orbiting wrap to compress a refrigerant, a fixed plate portion (Claim 1 of US Patent 10,533,551)  including an inlet receiving the refrigerant and an outlet spaced apart from the suction opening to discharge the refrigerant; wherein the fixed wrap includes a reinforcement part (Claim 1 of US Patent 10,533,551) in which a specific area is thicker than an area adjacent to thereto, wherein the reinforcement part is provided in at least part of an area between the rotation shaft and the inlet.
Reference to Claim 2
The compressor according to claim 1, wherein the reinforcement part is provided in an area where the fixed wrap and the inlet are faced each other. (Claim 1 of US Patent 10,533,551)
In Reference to Claim 3

Reference to Claim 4
The compressor according to claim 3, wherein the reinforcement part is provided to extend a predetermined length from the inlet. (Claim 1 of US Patent 10,533,551)
Reference to Claim 9
The compressor according to claim 1, wherein the reinforcement part is provided thicker than the orbiting wrap. (Claim 1 of US 10,533,551)
Claim Interpretation
Claim 1 recites “the fixed wrap includes a reinforcement part in which a specific area is thicker than an area adjacent to thereto”.  According to specification, the Office interprets “the reinforcement part” is the thicker portion of the wrap.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recite “a orbiting scroll”.  It shall be “an orbiting scroll”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
In Reference to Claim 11
Claim 11 recites the limitation "the receiving portion" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
In Reference to Claims 12-14
Claims 12-14 are rejected by their virtue dependency to Claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 2, 9-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2015/0044082 Kiem et al (Kiem) in view of US Patent Publication 4,627,800 to Matsudaira et al (Matsudaira).
In Reference to Claims 1, 2, and 9-11
Kiem discloses  a casing (Fig. 1, 1); a drive motor (Fig. 1, 4) provided in the inner space of the casing; a rotating shaft (Fig. 1, 5) coupled to the driving motor; an orbiting scroll (Fig. 1, 7) comprising an orbiting plate portion coupled to the rotating shaft, and a orbiting wrap (Fig. 1, 71)extending along a circumference direction of the orbiting plate portion; a fixed scroll (Fig. 1, 6) comprising a fixed wrap (Fig. 1, 61) provided in engagement with the orbiting wrap to compress a refrigerant, a fixed plate portion including an inlet receiving the refrigerant and an outlet spaced apart from the suction opening to discharge the refrigerant; 
Kiem does not teach a reinforcement part in an area between the rotation shaft and the inlet
Matsudaira teaches wherein the fixed wrap (Fig. 6b, 212) includes a reinforcement part in which a specific area is thicker than an area adjacent to thereto, wherein the reinforcement part (Col. 5, Line 36-42, since the thickness of warp increases alone the fixed wrap all the to the inlet of the compression chamber, therefore, the reinforcement part is between the shaft and the inlet) is provided in at least part of an area between the rotation shaft and the inlet.
the reinforcement part is provided in an area where the fixed wrap and the inlet are faced each other (As showed in Fig. 6b).
the reinforcement part is provided thicker than the orbiting wrap (As showed in Fig. 6b, the matching portion of orbiting scroll is thinner than the respective matching portion of the fixed scroll)

the depth (the Office considers the depth of the receiving portion is the thickness of the respective wrap) of the receiving portion corresponds to the thickness of the fixing wrap thickened by the reinforcement 36part. (Col. 5, Line 36-41, the thickness of the orbiting scroll decreased to compensate the thicker fixed scroll)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Kiem to incorporate teachings from Matsudaira.  Doing so, would result in the fixed wrap with increasing thickness and orbiting wrap with decreasing thickness being implemented into the design of Murakami.  Both inventions of Kiem and Matsudaira are in the same field on endeavor, and Matsudaira teaches a method of increasing the mechanical strength of the spiral elements without increasing the weight (Col. 1, Line 56-60).
In Reference to Claim 15
Kiem discloses the orbiting scroll (Fig. 4, 131) further includes a rotation shaft coupling portion (Fig. 3, annotated by the examiner) coupled to the rotation shaft, wherein the orbiting wrap (Fig. 3,131) is provided extending from the rotation shaft coupling portion toward the case along the circumference of the orbiting plate portion.


    PNG
    media_image1.png
    513
    564
    media_image1.png
    Greyscale

In Reference to Claim 16
Kiem discloses the rotation shaft coupling portion (Fig.  3, annotated by the examiner) is provided to be penetrated by the rotating shaft (Fig. 3, 125).
In Reference to Claim 17
Kiem discloses the outlet (Fig. 3, 131e, d) is provided to spaced apart from the rotation shaft coupling portion (Fig. 3, annotated by the examiner)
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        4/19/2021